 

Exhibit 10.45

 

NOBLE CORPORATION

 

PERFORMANCE-VESTED RESTRICTED STOCK UNIT AWARD

 

THIS INSTRUMENT (the “Instrument”), made as of the __ day of ____________,
201__, by Noble Corporation plc, a public limited company incorporated under the
laws of England and Wales (the “Company”) evidences the performance-vested
Restricted Stock Units (as defined in the Plan) awarded hereunder to __________
(“Employee”) and sets forth the restrictions, terms and conditions that apply
thereto.  

 

W I T N E S S E T H:

 

WHEREAS, the committee (the “Committee”) acting under the Company’s 2015 Omnibus
Incentive Plan (the “Plan”), has determined that it is desirable to award
performance-vested Restricted Stock Units to Employee pursuant to the Plan; and

 

WHEREAS, pursuant to the Plan, the Committee has determined that the
performance-vested Restricted Stock Units so awarded shall be subject to the
restrictions, terms and conditions set forth in this Instrument;

 

NOW, THEREFORE, the award of performance-vested Restricted Stock Units is hereby
granted to Employee as follows:

 

1. Performance-Vested Restricted Stock Unit Award.  On the terms and conditions
and subject to the restrictions, including forfeiture, hereinafter set forth,
the Company hereby awards _______ Restricted Stock Units (the “Awarded
Restricted Stock Units”) to Employee pursuant to the Plan. The Awarded
Restricted Stock Units are effective as of the date of this Instrument (the
“Effective Date”), and shall vest or be forfeited in accordance with (and
otherwise be subject to) the provisions of this Instrument. The Awarded
Restricted Stock Units are awarded without the payment of any cash consideration
by Employee, except that payment of nominal value in respect of the Shares
hereunder may be required by the Committee or pursuant to procedures of the
Committee in respect of the allotment and issuance, transfer or delivery of such
Shares.  The award of Restricted Stock Units made to Employee is hereby
designated by the Committee to be a Performance Award for the purposes of the
Plan.

 

2. Vesting and Forfeiture.  The Awarded Restricted Stock Units shall be subject
to being forfeited by Employee during the Restricted Period specified in the
attached Schedule I (the “Restricted Period”), and shall vest or be forfeited by
Employee as follows:

 

(a) If Employee remains continuously employed by the Company or an Affiliate
from the Effective Date through the end of the Restricted Period, the Awarded
Restricted Stock Units shall vest and the forfeiture restrictions applicable to
them under this Instrument shall terminate to the extent of the percentage of
vesting achieved under the performance measure and vesting schedule provisions
of the attached Schedule I, and any Awarded Restricted Stock Units that do not
vest at the end of the Restricted Period shall be forfeited by Employee.

 

--------------------------------------------------------------------------------

 

 

(b) If Employee’s employment with the Company or an Affiliate terminates during
the Restricted Period by reason of the death, Disability or Retirement, then the
number of Awarded Restricted Stock Units equal to the total number of Awarded
Restricted Stock Units granted hereunder multiplied by a fraction, (i) the
numerator of which is the number of calendar months remaining in the Restricted
Period that end after the date of Employee’s termination of employment with the
Company or an Affiliate by reason of death, Disability or Retirement, and (ii)
the denominator of which is 36, shall be forfeited by Employee. The remaining
number of Awarded Restricted Stock Units shall vest subject to the forfeiture
restrictions applicable to them under this Instrument which shall terminate at
the end of the Restricted Period to the extent of the percentage of vesting
achieved under the performance measure and vesting schedule provisions of the
attached Schedule I, and any Awarded Restricted Stock Units that do not vest at
the end of the Restricted Period shall be forfeited by Employee.

 

(c) If Employee’s employment with the Company or an Affiliate terminates during
the Restricted Period for any reason other than the death, Disability or
Retirement of Employee, all of the Awarded Restricted Stock Units shall be
forfeited by Employee.

 

(d) The foregoing provisions of this Section 2 to the contrary notwithstanding,
if a 409A Change in Control (as defined below) occurs during the Restricted
Period, 50% of the then outstanding Awarded Restricted Stock Units shall vest
and the forfeiture restrictions applicable to them under this Instrument shall
terminate, and the remaining 50% of the then outstanding Awarded Restricted
Stock Units shall be forfeited by Employee. For the purposes of this Instrument,
a “409A Change in Control” means a Change in Control (as defined in the Plan)
that also is a change in control event within the meaning of U.S. Treas. Reg.
section 1.409A-3(i)(5).   The provisions of this Section 2(d) shall be the
exclusive means by which an Awarded Restricted Stock Unit shall vest in
connection with a change in the ownership or effective control of the Company or
a change in the ownership of the assets of the Company, and no provision of any
plan, employment agreement or other agreement or arrangement pertaining to
Employee and the Company or an Affiliate shall cause an Awarded Restricted Stock
Unit to vest in connection with a change in the ownership or effective control
of the Company or a change in the ownership of the assets of the Company unless
this Section 2(d) is amended in writing by the parties to provide for such
vesting.  

 

For the purposes of this Instrument, transfers of employment without
interruption of service between or among the Company and any of its Affiliates
shall not be considered a termination of employment.

 

3. Allotment and Issuance of Shares. With respect to any Awarded Restricted
Stock Unit that vests pursuant to the provisions of Section 2(a) or Section 2(b)
hereof, as soon as practicable after the percentage of vesting achieved under
the performance measure and vesting provisions of the attached Schedule I has
been determined and certified in writing by the Committee and during the period
beginning at the end of the Performance Cycle described in Schedule I (the
“Performance Cycle”) ending no later than 75 days after the time the Performance
Cycle ends, the Company shall, subject to Section 6(b) herein, allot and

 

--------------------------------------------------------------------------------

 

issue or transfer to Employee one Share in settlement of such Awarded Restricted
Stock Unit and such Awarded Restricted Stock Unit shall be canceled.  With
respect to an Awarded Restricted Stock Unit that vests pursuant to the
provisions of Section 2(d) hereof, as soon as practicable following the
occurrence of a 409A Change in Control (but in no event later than the end of
the calendar year in which such 409A Change in Control occurs, or if later, 2.5
months after such 409A Change in Control), the Company shall, subject to Section
6(b) herein, allot and issue or transfer to Employee one Share in settlement of
such Awarded Restricted Stock Unit and such Awarded Restricted Stock Unit shall
be canceled.  

 

4. No Rights as Shareholder. Employee shall have no rights as a shareholder of
the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until and to the
extent such Shares are allotted and issued or transferred to Employee as
provided herein.

 

5. Dividend Equivalents.  The Company hereby awards Dividend Equivalents to
Employee with respect to the Awarded Restricted Stock Units.  Such Dividend
Equivalents shall be payable at the same time, and shall be subject to the same
conditions, that are applicable to the Awarded Restricted Stock
Units.  Accordingly, the right to receive such Dividend Equivalent payments
shall be forfeited to the extent that the Awarded Restricted Stock Units do not
vest, are forfeited or are otherwise cancelled pursuant to such Performance
Award.  The award of Dividend Equivalents made to Employee pursuant to this
Section 5 is not a Performance Award for the purposes of the Plan.

 

6. Arrangements and Procedures Regarding Nominal Value and Withholding Taxes.

 

(a) Employee shall make arrangements satisfactory to the Committee for (i) the
payment of the aggregate nominal value with respect to the Shares that are
allotted and issued, transferred or delivered to or on behalf of Employee in
settlement of Awarded Restricted Stock Units that have become vested and (ii)
the payment of taxes of any kind that are required by law to be withheld with
respect to the Awarded Restricted Stock Units or the Dividend Equivalents
awarded under this Instrument, including, without limitation, taxes applicable
to (x) the awarding of the Awarded Restricted Stock Units or the allotment and
issuance or transfer of Shares in settlement thereof, or (y) the awarding of the
Dividend Equivalents or the payments made with respect thereto.

 

(b) Unless and until the Committee shall determine otherwise and provide notice
to Employee in accordance with Section 6(c), any obligation of Employee under
Section 6(a) that arises with respect to the allotment and issuance, transfer or
delivery of Shares in settlement of Awarded Restricted Stock Units that have
become vested may be satisfied, in accordance with procedures adopted by the
Committee, by (i) Employee’s forfeiture or surrender of the right to require the
Company to allot and issue, transfer or deliver Shares subject to such Awarded
Restricted Stock Units, (ii) causing such Awarded Restricted Stock Units to be
settled partly in cash, or (iii) otherwise withholding a portion of such
Shares.  In the case of Shares as to which the right to require allotment and
issuance, transfer or delivery is forfeited or surrendered pursuant to clause
(i) and Shares withheld pursuant to clause (iii), such Shares or rights shall be
valued at the Fair Market Value (of such Shares or the Shares to which

 

--------------------------------------------------------------------------------

 

such rights relate, as the case may be) as of the date on which the taxable
event that gives rise to the withholding requirement occurs.   

 

(c) The Committee may determine, after the Effective Date and on notice to
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 6(b)) satisfactory to the Committee for
Employee to satisfy the obligation of Employee under Section 6(a).

 

(d) If Employee does not, for whatever reason, satisfy the obligation of
Employee under Section 6(a), then the Company and its Affiliates shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to Employee the amount required to satisfy the obligation of
Employee under such Section 6(a).

 

7. Non-Assignability. This Instrument is not assignable or transferable by
Employee.  No right or interest of Employee under this Instrument or the Plan
may be assigned, transferred or alienated, in whole or in part, either directly
or by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or a similar domestic relations
order under applicable foreign law, either in such form as is acceptable to the
committee), and no such right or interest shall be liable for or subject to any
debt, obligation or liability of Employee.

 

8. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Instrument shall have the meanings assigned to them under the provisions of the
Plan.  The Awarded Restricted Stock Units and the Dividend Equivalents subject
to this Instrument shall be governed by and subject to all applicable provisions
of the Plan.  This Instrument is subject to the Plan, and the Plan shall govern
where there is any inconsistency between the Plan and this Instrument.

 

9. Governing Law. This Instrument shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.

 

10. Binding Effect. This Instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

 

11. Prior Communications; Amendment. This Instrument, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, evidences the Award granted hereunder, which shall be subject
to the restrictions, terms and conditions hereof, and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof. To the fullest extent provided by
applicable law, this Instrument may only be amended, modified and supplemented
in accordance with the applicable terms and conditions set forth in the Plan.

 

 

--------------------------------------------------------------------------------

 

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:  

 

(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:

 

Noble Corporation plc

Devonshire House

1 Mayfair Place

London

W1J 8AJ

England

Attention: David W. Williams

Fax: 281-596-4486

 

With a copy to:

Chairman of Compensation Committee

c/o Noble Corporation plc

 

Devonshire House

1 Mayfair Place

London

W1J 8AJ

England

Fax: 281-596-4486

 

(b) If to Employee, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:

 

The last known address and number for Employee as maintained in the personnel
records of the Company

 

For purposes of this Section 12, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

 

13. Severability. If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.

 

 

--------------------------------------------------------------------------------

 

14. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.
 

 

15. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

16. References. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”

 

17. Unfunded Awards. The awards made under this Instrument are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Employee acquires
a right to receive compensation from the Company or an Affiliate pursuant to
this Instrument, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.

 

18. Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Restricted Stock Units is intended
to be compensation that is not subject to the tax imposed by Code Section 409A,
and this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.

 

IN WITNESS WHEREOF, the Company has signed and delivered this Instrument as of
the date first above written.

 

NOBLE CORPORATION PLC

 

 

Name:

Julie J. Robertson

Title:

Executive Vice President

and Corporate Secretary

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

NOBLE CORPORATION

PERFORMANCE MEASURES FOR THE 2016-2018 PERFORMANCE CYCLE

AWARD OF PERFORMANCE-VESTED RESTRICTED STOCK

 

The Committee has determined and specifies that the following Performance Cycle
(as defined below), Restricted Period and performance measure shall apply to the
Awarded Restricted Stock Units:

1.Performance Cycle.  The “Performance Cycle” applicable to the Awarded
Restricted Stock Units shall be the three-year period beginning on January 1,
2016, and ending on December 31, 2018.  

2.Restricted Period.  The Restricted Period applicable to the Awarded Restricted
Stock Units shall be the three-year period beginning on the Effective Date and
ending on the third anniversary of the Effective Date.

3.Performance Measure.  The performance measure used to determine the extent of
the vesting of the Awarded Restricted Stock Units is the cumulative total
shareholder return (“TSR”) for the Shares of the Company during the Performance
Cycle.  The Awarded Restricted Stock Units that are outstanding as of the end of
the Restricted Period will vest or be forfeited based on the Company’s TSR
performance relative to a group of peer companies for the Performance Cycle (the
“Applicable Peer Group”):  

The Applicable Peer Group shall consist of: Atwood Oceanics, Inc.; Diamond
Offshore Drilling Inc.; Ensco International plc; Rowan Companies plc.; Seadrill
Limited; and Transocean Ltd.

TSR for the Company and each member of the Applicable Peer Group for the
Performance Cycle shall be defined and calculated as follows, where “Beginning
Price” is the average closing price on the relevant United States stock market
(NYSE or NASDAQ) for a share of the relevant company’s common equity security
during the 30 trading days immediately preceding the beginning of the
Performance Cycle and the “Ending Price” is the average closing price on the
relevant United States stock market (NYSE or NASDAQ) for a share of the relevant
company’s common equity security during the last 30 trading days of the
Performance Cycle:

 

TSR for the Performance Cycle

=

(Ending Price – Beginning Price + dividends and cash distributions per share
paid*) / Beginning Price

 

 

*

Stock dividends paid in common equity securities rather than cash in which there
is a distribution of less than 25 percent of the fully diluted outstanding
shares (as calculated prior to the distribution) shall be treated as cash for
purposes of this calculation.

For purposes of determining the Company’s TSR ranking, as further described
below, the companies in the Applicable Peer Group whose common equity securities
are publicly traded on either the NYSE or NASDAQ Stock Market on the last
trading day of the Performance Cycle shall be the companies comprising the
Applicable Peer Group.  If the

 

--------------------------------------------------------------------------------

 

common equity security of any Applicable Peer Group company is no longer
publicly traded on either the NYSE or NASDAQ Stock Market on the last trading
day of the Performance Cycle, then adjustments may be effected, as appropriate,
with respect to the performance measures and vesting percentages that apply to
the Awarded Restricted Stock Units.  In addition, if the common equity security
of any Applicable Peer Group company is not publicly traded on either the NYSE
or NASDAQ Stock Market on a continuous basis during the Performance Cycle, but
is otherwise publicly traded on either the NYSE or NASDAQ Stock Market on the
last trading day of the Performance Cycle, then adjustments may be effected, as
appropriate, with respect to the performance measures and vesting percentages
that apply to the Awarded Restricted Stock Units.  

The number of the Awarded Restricted Stock Units that will vest at the end of
the Restricted Period shall be based on the performance measure for the
Performance Cycle as determined in accordance with the applicable vesting
schedules set forth on Annex I attached to and hereby made a part of this
Schedule I.  The number of Awarded Restricted Stock Units vesting shall be the
number of Awarded Restricted Stock Units outstanding as of the last day of the
Restricted Period multiplied by the vesting percentage from Annex I.

Example 1: If Noble ranks third among the Applicable Peer Group for the
Performance Cycle, Annex I provides for 66.67% vesting.  For an award of 1,000
performance units, the number of Awarded Restricted Stock Units vesting
(assuming that the Employee remained continuously employed through the end of
the Restricted Period) would be

 

1000 × 66.67% = 667

 

Example 2: If Noble ranks tied for third among the Applicable Peer Group for the
Performance Cycle, Annex I provides for the average of 66.67% vesting and 50.00%
vesting (the average of the two positions for which there is a “tie”).  For an
award of 1,000 performance units, the number of Awarded Restricted Stock Units
vesting (assuming that the Employee remained continuously employed through the
end of the Restricted Period) would be

 

1000 × ((66.67%+50.00%)/2) = 1000 × 58.34% = 583.4 (rounded down to 583 units)

 

The applicable vesting or forfeiture of the Awarded Restricted Stock Units that
are outstanding at the end of the Restricted Period shall be determined and
certified in writing by the Committee as soon as reasonably practicable after
the end of the Restricted Period, but in no event later than 75 days after the
end of the Performance Cycle.

Example 3: Assume the same facts as Example 1 and that the holder of the Awarded
Restricted Stock Units incurs a termination of employment under Section 2(b) of
this Instrument with 7 months remaining in the Restricted Period that end after
the date of termination.  Pursuant to Section 2(b), 7/36ths of the Awarded
Restricted Stock Units are forfeited, and 29/36ths of the Awarded Restricted
Stock Units remain outstanding.  The number of Awarded Restricted Stock vesting
would be

 

1000 × (29/36) × 66.67% = 533.36 (rounded down to 533)

 

 

--------------------------------------------------------------------------------

 

The TSR ranking of the Company and the companies in the Applicable Peer Group
for each Performance Cycle shall be determined and certified in writing by the
Committee as soon as reasonably practicable after the end of the Performance
Cycle, but in no event later than 75 days after the end of the Performance
Cycle.  For purposes of establishing the TSR ranking of the Company and the
companies in the Applicable Company Group, the TSR of each such entity shall be
ranked in descending order from highest to lowest, with the highest ranked
entity being ranked as 1, the next highest ranked entity as 2, etc.

 

--------------------------------------------------------------------------------

 

ANNEX I TO SCHEDULE I

 

2016-2018 Performance Cycle

Performance-Vested Restricted Stock Unit Agreement Vesting Schedule

 

Noble Ranking Among Applicable Peer Group

Vesting Percentage of the Outstanding Awarded Units

1st of 7

100%

2nd of 7

83.33%

3rd of 7

66.67%

4th of 7

50.00%

5th of 7

33.33%

6th of 7

16.67%

7th of 7

0.00%

 

For the avoidance of doubt, no linear interpolation applies with respect to the
performance measure.  After determining the TSR of each company within the
Applicable Peer Group, Noble’s TSR will be ranked against the TSR of the
Applicable Peer Group companies. In the event Noble’s measured TSR is less than
100 basis points (or 1%) lower than the TSR of the nearest peer(s), the results
will be considered a “tie.” In the event of a “tie,” the number of the Awarded
Restricted Stock Units that will be earned will be determined based on the
average of the vesting percentage for each of the ranks for which there has been
deemed a “tie.”

 

 